Citation Nr: 1643091	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for left ankle disability.

3.  Entitlement to service connection for a mental disorder for the purpose of establishing eligibility for treatment.

4.  Entitlement to service connection for a psychiatric disorder, to include anxiety disorder, mood disorder, and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a thyroid disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for cephalgia (claimed as headaches), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for symptoms involving the respiratory system, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a cardiovascular disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for sleep disturbance, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

12.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

13.  Entitlement to service connection for a gastrointestinal disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from April 1970 to September 1970 and from November 1990 to June 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.  

In March 2015, the Veteran testified at a Travel Board hearing.  In an April 2016 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  He was offered an opportunity for a new hearing.  In an April 2016 response, the Veteran requested a videoconference hearing.  This matter was then before the Board in May 2016 at which time it was remanded so that the requested hearing could be scheduled.   

In July 2016, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for a mental disorder for the purpose of establishing eligibility for treatment; a psychiatric disorder; a thyroid disorder; chronic fatigue syndrome; cephalgia; a respiratory disorder; a cardiovascular disorder; fibromyalgia; sleep disturbance; a skin disorder; and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1991 rating decision denied service connection for a left ankle disorder; this decision was reviewed and service connection was again denied by the RO in March 1992 and January 1995; the Veteran did not perfect an appeal of the January 1995 decision letter or submit new and material evidence within one year of its issuance.

 2.  Evidence received more than one year since the January 1995 decision letter relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ankle disorder.

 3.  The evidence is at least evenly balanced as to whether left ankle disability is related to active service.


CONCLUSIONS OF LAW

1.  The RO's January 1995 decision letter that denied reopening the claim of service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

 2.  New and material evidence having been received, the claim of entitlement to 
 service connection for a left ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

 3.  With reasonable doubt resolved in favor of the Veteran, the criteria for the establishment of service connection for left ankle disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Reopening
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has left ankle disability that is a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the November 1991 rating decision denying service connection, and to March 1992 and January 1995 rating actions that denied reopening the claim of service connection for a left knee disorder; and new and material evidence was not received within one year of each decision, those determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In the November 1991 decision, the RO denied service connection for a left ankle disorder because the in-service cellulitis of the left ankle that had been shown in the service treatment records in March 1991, was determine to be an acute condition that had healed without residuals.  This decision was continued in April 1992 and January 1995 following review of additional service treatment records from the Texas National Guard dated from September 1969 to January 1975.  There was no additional evidence submitted in support of the Veteran's claim at that time. 

Relevant evidence submitted and obtained since the January 1995 RO decision includes the Veteran's numerous lay statements and testimony as to the onset and continuity of symptoms since service and VA examination reports addressing the etiology of the asserted disability.

The Board finds that the Veteran's lay statements and testimony, and the VA examination and outpatient treatment records are credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  The additional evidence when considered with the old raises a reasonable possibility of substantiating the claims.  See Shade.  Therefore, the claim of entitlement to service connection for a left ankle disorder is reopened.

Having reopened the Veteran's claim, the Board must now consider whether entitlement to service connection is warranted on the merits.  With regard to the asserted left ankle disorder, a current disability manifested by left ankle arthralgias has been established.  (see August 2010 VA examination report).  See Shedden, 381 F.3d at 1167.  The Veteran has provided competent and credible evidence of in-service incurrence of symptoms from rolling his ankle while carrying a chain-link fence during service in the Persian Gulf War, thus, in-service injury is demonstrated.  See id.   

In the August 2010 VA examination report, the VA examiner concluded that it is at as likely as not that the Veteran's in-service event is connected with his current left ankle arthralgias.  

In September 2010, the same VA examiner provided an addendum suggesting that because there was no objective evidence that the Veteran had sustained a "rolled ankle" injury in service (only his subjective report), it was less likely than not that his current left ankle disability was related to the episode of treatment for left foot/ankle cellulitis shown in the service treatment records.

The Board has considered each opinion of the VA examiner.  The August 2010 VA examination is considered probative as it was definitive, based upon a complete review of the Veteran's service treatment records, and supported by detailed rationale.  While the VA examiner amended his opinion one month later, this was, incorrectly, based on the fact that the service treatment records did not corroborate the Veteran's competent description of events that took place during active service. Specifically, the examiner rendered this conclusion without affording probative value to the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Notwithstanding a negative nexus opinion of the VA examiner in September 2010, the Board finds that the evidence of record is at the very least in relative equipoise as to whether the Veteran now has a left ankle disorder that had its onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  That is the situation here.  In light of the Veteran's credible account as to the onset and continuity of symptoms and the above discussed medical opinions, the evidence is at least evenly balanced as to whether the Veteran's left ankle disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ankle disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The application to reopen the claim for service connection for left ankle disability is granted.

Entitlement to service connection for left ankle disability is granted.

REMAND

Although the Board sincerely regrets the additional delay, a remand on the remaining issues is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Initially, the Board notes that in June 2011, certain VA outpatient treatment records were added to the Veteran's claim file dated from January 2004 to June 2011.  It is noted on the first page of these documents submitted that the entire record was not printed, but that only records related to certain disabilities were printed.  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  See Sullivan v. McDonald, 815 F.3d 786, 791 (2016).  Thus, on remand, all of the Veteran's medical records must be obtained, regardless of the date created or their potential relevance in this appeal.

With specific regard to the issue of service connection for a psychiatric disorder, to include anxiety disorder, mood disorder, and PTSD, a VA examination report dated in June 2010 shows that the Veteran did not meet the criteria for a diagnosis of PTSD, but that he had anxiety disorder and mood disorder.  The examiner, further, commented that the diagnosis of depression were not manifested in service, but rather began around the time the Veteran was diagnosed with thyroid cancer.  Subsequent VA outpatient treatment records dated in May 2012 show that the Veteran meets the criteria for a diagnosis of PTSD, as well as, major depressive disorder.  In light of the contradictory findings as to whether the Veteran meets the criteria for a diagnosis of PTSD as set forth above, the Board finds that the Veteran must be scheduled for an additional VA examination by a psychiatrist so as to determine whether the Veteran meets the criteria for a diagnosis of PTSD, or any other psychiatric disorder, and if so whether such is manifested as a result of his period of active service or a service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With regard to the remaining issues on appeal, compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2021, following such service.  38 U.S.C.A. § 1117  (West 2014); 38 C.F.R. §  3.317 (2015). 

For purposes of 38 C.F.R. §  3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection. 

Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. §  3.317 (a)(2)(i)(B)(1).

Service connection may also be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317. 

A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. §  3.317 (a)(3).

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses (except that VA regulations appear to preclude service connection for gastroesopageal reflux disease (GERD) on this basis.)  See 76 Fed. Reg. 41,690-01 (Jul. 15, 2011) (comments to amendment to be codified at 38 C.F.R. §  3.317(a)(2)(i)(B)(3)).

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. §  3.317 (a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317 (a)(2)(i)(B)(3).

Inasmuch as the Veteran's service records show that he served in Southwest Asia, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  The Veteran contends that his claimed disabilities may be a part of a constellation of symptoms as due to an illness as described under 38 C.F.R. §  3.317.  He underwent a VA examination in June 2010, however, his service treatment records were not reviewed by the examiner in conjunction with conducting the examination of the Veteran.  As noted during his July 2016 Board hearing, the service treatment records were not associated with the electronic record until 2014.  As such, the Board finds that the Veteran must be afforded an additional set of VA examinations for his asserted disabilities so that his service treatment records may be considered in rendering the respective etiology opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all medical records at any VA facility where the Veteran has sought treatment since his separation from service.

2.  Schedule the Veteran for a VA examination to be conducted by a psychiatrist so as to determine the precise nature and etiology of the asserted psychiatric disorder.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, shall be accomplished.

Following examination of the Veteran and review of the entire claims file, the psychiatrist is requested to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner shall so state. 

For any additional psychiatric diagnosis (including the previously diagnosed bipolar disorder, not otherwise specified), the psychiatrist is requested to opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of active service; had its onset in service; had its onset in the year immediately following his period of service; or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric 
disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Schedule the Veteran for a VA examination, conducted by a physician competent to provide the required opinion, to determine whether the diagnoses attributable to his claimed disabilities (a thyroid disorder, chronic fatigue syndrome, cephalgia, a respiratory disorder, a cardiovascular disorder, fibromyalgia, sleep disturbance, a skin disorder, and a gastrointestinal disorder) are due to an undiagnosed illness, a medically unexplained chronic multisystem illness, or are otherwise related to service. 

All indicated tests and studies should be conducted.  The claims file, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's symptomatology are due to:

(a) an undiagnosed illness or  medically unexplained chronic multisystem illness.  If so, the examiners should also describe the manifestations of the illness and its severity.

(b) a diagnosed disorder that is related to his military service.

The examiner must provide reasons for each opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports, including those of a history of disabilities in the years since his discharge from service, must be specifically acknowledged and considered in formulating any opinions.  If an examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for a claimed condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

5.  Readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


